ORDER DENYING REVIEW
A Notice of Appeal of a petition for Writ of Habeas Corpus was filed herein by Mr. Lakota T. First on February 28, 2013. We dismiss the Appeal as premature in accordance with the following.
Appellant First was charged on January 22, 2013 with Domestic Abuse, in violation of Fort Peek Tribes Comprehensive Code of Justice, (“CCOJ”), Title VII § 245. Appellant First filed a petition for Writ of Habeas Corpus on January 23, 2013. He was released on bond on January 27, 2013.
A hearing on the petition was held on January 28, 2013. Appellant First appeared.
On February 28, 2013 Appellant First filed a Motion for Stay of the proceeding in the Tribal Court. We do not have any information on whether or not the Tribal Court acted on the Motion. The question before us is governed by CCOJ Title II, § 202, which states in relevant part: “Jurisdiction of Court of Appeals. The jurisdiction of the Court of Appeals shall extend to all appeals from final orders and judgments of the Tribal Court.” There is not yet a final Order or judgment in this case. Because there is no final Order of the Tribal Trial Court, there is not an appeal pending. Therefore,
IT IS HEREBY ORDERED that Appellant’s Notice of Appeal and Request for Stay is denied.